DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-7 are drawn to a platform (which may be a system), claims 8-14 are drawn to a method, and claims 15-20 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) access health record data for a patient, 2) normalize the accessed health record data to generate a health record data set for the patient, 3) transform one or more features from the health record data set, 4) select one or more transformed features from the health record data set, 5) calculate complication risk probabilities for one or more complication risk categories based on the health record data set and the selected one or more 5features, 6) calculate mortality risk probabilities for one or more mortality risk categories based on the calculated complication risk probabilities, and 7) generate a personalized risk panel based on the calculated complication risk probabilities and the calculated mortality risk probabilities. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. Independent claims 8 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-7, 9-14, and 16-20 include all of the limitations of claims 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 2, 9, and 16 add the additional steps of “removing one or more outliers from the health record data”, “replacing one or more missing variables of the health record data with replacement data”, and “15normalizing the health record data to generate a health record data set for the patient” and claims 4, 11, and 18 add the additional steps of “using a generalized additive model (GAM) with logistic link function in calculating the complication risk probabilities for one or more complication 25risk categories” and “categorizing the complication risk categories based on the GAM”. Additionally, the limitations of depending claims 3, 5-7, 10, 12-14, 17, and 19-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-7, 9-14, and 16-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 8, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) an apparatus, 2) a surgery risk analytics platform, and 3) a data transformer module to perform the claimed steps.
The 1) apparatus and 2) surgery risk analytics platform in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0009] and [0064]).
The 3)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an apparatus to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component or a general linking to a particular technological environment that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial MPEP 2106.05(f) and MPEP 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates a risk panel utilizing 1) an apparatus and 2)
The 3) data transformer module generally links the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a data transformer module, because limiting application of the abstract idea to a module is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “surgery risk analytics platform” that comprises as least a processor and a memory. Examiner is unsure of what statutory class Applicant is claiming by using this platform. The platform could vary between a system, computer readable medium, method, etc. Accordingly, claim 1 has been deemed unclear, and thus, is also rejected under 35 U.S.C. 112(b) as indefinite.
Furthermore, claim 1 recites a “data transformer module”. Examiner is unsure of if this module is a software component or a hardware component. Accordingly, claim 1 is unclear and is also rejected under 35 U.S.C. 112(b) as being deemed indefinite.
Claims 2-7 are rejected based on their dependency on claim 1.
Claims 4, 11, and 18 each recite “categorizing the complication risk categories based on the GAM.” This limitation is unclear. Examiner is unsure what categorizing a category entails considering that a category is already categorized be definition. Accordingly, claims 4, 11, and 18 have been deemed indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/037581 to El-Gort in view of U.S. 2016/0292241 to Patterson et al. and further in view of U.S. 2005/0182655 to Merzlak et al.
As per claim 1, El-Gort teaches a surgery risk analytics platform for surgical risk evaluation based on a surgery risk 5analytics platform service, the surgery risk analytics platform comprising at least a processor and a memory having computer coded instructions therein (see: page 13, lines 19-22 where there is a controller 610 (processor). This controller manages operations and processes as discussed in page 13, line 23 to page 14, line 2. Further see: page 6, lines 22-29 where treatment may be surgery) that, when executed by the processor, cause the surgery risk analytics platform to:
--access health record data for a patient; (see: page 7, lines 24-30 where records of the patients are accessed)
--select, using the data transformer module, one or more transformed features from 15the health record data set; (see: page 7, lines 24-30 disclose that patient characteristics such as age, sex, etc. are extracted. Thus, extracted features are being selected)
--calculate, using a data analytics module of the surgery risk analytics platform, complication risk probabilities for one or more complication risk categories based on the health record data set and the selected one or more features; (see: page 8, lines 8-15 where a risk-adjusted score for each quality measure is determined based on the records of the patients. Also see: FIG. 4 and page 9, lines 1-4 where the quality measure may be a complications rate)
--calculate, using the data analytics module, mortality risk probabilities for one or 20more mortality risk categories; (see: FIG. 4 and page 9, lines 1-4 where the quality measure may be the mortality rate) and
--generate a personalized risk panel based on the calculated complication risk probabilities and the calculated mortality risk probabilities (see: FIG. 4 and page 9, lines 1-4 where there is a display that is generated based on the complications and mortality risk).
	El-Gort may not further, specifically teach:
1) --normalize, by a data transformer module of the surgery risk analytics platform, 10the accessed health record data to generate a health record data set for the patient;
2) --transform, using the data transformer module, one or more features from the health record data set; and
3) --calculate mortality risk probabilities based on the calculated complication risk probabilities.

Patterson et al. teaches:
1) --normalize, by a data transformer module of the surgery risk analytics platform, 10the accessed health record data to generate a health record data set for the patient; (see: paragraph [0004] where data is normalized to form normalized data) and
2) --transform, using the data transformer module, one or more features from the health record data set (see: paragraph [0004] where normalized data is recoded to a different format).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) normalize, by a data transformer module of the surgery risk analytics platform, 10the accessed health record data to generate a health record data set for the patient and 2) transform, using the data transformer module, one or more features from the health record data set as taught by Patterson et al. in the platform as taught by El-Gort with the motivation(s) of performing analytics upon healthcare data (see: paragraph [0004] of Patterson et al.).

Merzlak et al. teaches:
3) --calculate mortality risk probabilities based on the calculated complication risk probabilities (see: FIG. 10A and paragraph [0072] where probability of mortality is calculated based on entered variables).
3) calculate mortality risk probabilities based on the calculated complication risk probabilities as taught by Merzlak et al. in the platform as taught by El-Gort and Patterson et al. in combination with the motivation(s) of facilitating patient data collection and processing (see: paragraph [0005] of Merzlak et al.).

As per claim 3, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the platform of claim 1, see discussion of claim 1. El-Gort further teaches wherein the one or more features from the health record data set are at least one of perioperative demographic, socio-economic, 5administrative, clinical, pharmacy, and laboratory variables (see: page 7, lines 24-30 disclose that patient characteristics such as age, sex, etc. are extracted at or near the time of admission. The features here include clinical variables such as test results).

As per claim 6, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the platform of claim 1, see discussion of claim 1. El-Gort further teaches wherein the personalized risk panel comprises a list of features contributing to the calculated complication risk probabilities (see: FIG. 4 where there are a list of features contributing to the complication risk).

As per claim 8, El-Gort teaches a method for evaluating surgical risk and providing a surgery risk analytics platform service, the method comprising:
--accessing health record data for a patient; (see: page 7, lines 24-30 where records of the patients are accessed)
--selecting one or more transformed features from the health record data set; (see: page 7, lines 24-30 disclose that patient characteristics such as age, sex, etc. are extracted. Thus, extracted features are being selected)
--calculating complication risk probabilities for one or more complication risk categories based on the health record data set and the selected one or more 5features; (see: page 8, lines 8-15 where a risk-adjusted score for each quality measure is determined based on the records of the patients. Also see: FIG. 4 and page 9, lines 1-4 where the quality measure may be a complications rate)
--calculating mortality risk probabilities for one or more mortality risk categories; (see: FIG. 4 and page 9, lines 1-4 where the quality measure may be the mortality rate) and
--generating a personalized risk panel based on the calculated complication risk probabilities and the calculated mortality risk probabilities (see: FIG. 4 and page 9, lines 1-4 where there is a display that is generated based on the complications and mortality risk).
El-Gort may not further, specifically teach:
1) -- 25normalizing the accessed health record data to generate a health record data set for the patient;
2) --transforming one or more features from the health record data set; and
3) --calculating mortality risk probabilities based on the calculated complication risk probabilities.

Patterson et al. teaches:
1) --normalizing 10the accessed health record data to generate a health record data set for the patient; (see: paragraph [0004] where data is normalized to form normalized data) and
2) --transforming one or more features from the health record data set (see: paragraph [0004] where normalized data is recoded to a different format).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) normalizing 10the accessed health record data to generate a health record data set for the patient and 2) transforming one or more features from the health record data set as taught by Patterson et al. in the method as taught by El-Gort with the motivation(s) of performing analytics upon healthcare data (see: paragraph [0004] of Patterson et al.).

Merzlak et al. teaches:
3) --calculating mortality risk probabilities based on the calculated complication risk probabilities (see: FIG. 10A and paragraph [0072] where probability of mortality is calculated based on entered variables).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) calculate mortality risk probabilities based on the calculated complication risk probabilities as taught by Merzlak et al. in the method as taught by El-Gort and Patterson et al. in combination with the motivation(s) of facilitating patient data collection and processing (see: paragraph [0005] of Merzlak et al.).

As per claim 10, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. El-Gort further teaches wherein the one or more features from the health record data set are at least one of perioperative demographic, socio-economic, administrative, clinical, 20pharmacy, and laboratory variables (see: page 7, lines 24-30 disclose that patient characteristics such as age, sex, etc. are extracted at or near the time of admission. The features here include clinical variables such as test results).

As per claim 13, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. El-Gort further teaches wherein the personalized risk panel comprises a list of features contributing to the calculated complication risk probabilities (see: FIG. 4 where there are a list of features contributing to the complication risk).

As per claim 15, El-Gort teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, (see: page 16, lines 17-20 where there is a medium with computer code) the 15computer-executable program code portions comprising program code instructions that, when executed, cause an apparatus to:
--access health record data for a patient; (see: page 7, lines 24-30 where records of the patients are accessed)
--select one or more transformed features from the health record data set; (see: page 7, lines 24-30 disclose that patient characteristics such as age, sex, etc. are extracted. Thus, extracted features are being selected)
--calculate complication risk probabilities for one or more complication risk categories based on the health record data set and the selected one or more features; (see: page 8, lines 8-15 where a risk-adjusted score for each quality measure is determined based on the records of the patients. Also see: FIG. 4 and page 9, lines 1-4 where the quality measure may be a complications rate)
--25calculate mortality risk probabilities for one or more mortality risk categories; (see: FIG. 4 and page 9, lines 1-4 where the quality measure may be the mortality rate) and
--generate a personalized risk panel based on the calculated complication risk probabilities and the calculated mortality risk probabilities (see: FIG. 4 and page 9, lines 1-4 where there is a display that is generated based on the complications and mortality risk).
	El-Gort may not further, specifically teach:
1) --normalize the accessed health record data to generate a health record data set for the patient;
2) --20transform one or more features from the health record data set; and
3) --calculate mortality risk probabilities based on the calculated complication risk probabilities.

Patterson et al. teaches:
1) --normalize 10the accessed health record data to generate a health record data set for the patient; (see: paragraph [0004] where data is normalized to form normalized data) and
2) --transform one or more features from the health record data set (see: paragraph [0004] where normalized data is recoded to a different format).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) normalize 10the accessed health record data to generate a health record data set for the patient and 2) transform one or more features from the health record data set as taught by Patterson et al. in the product as taught by El-Gort with the motivation(s) of performing analytics upon healthcare data (see: paragraph [0004] of Patterson et al.).

Merzlak et al. teaches:
3) --calculate mortality risk probabilities based on the calculated complication risk probabilities (see: FIG. 10A and paragraph [0072] where probability of mortality is calculated based on entered variables).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) calculate mortality risk probabilities based on the calculated complication risk probabilities as taught by Merzlak et al. in the product as taught by El-Gort and Patterson et al. in combination with the motivation(s) of facilitating patient data collection and processing (see: paragraph [0005] of Merzlak et al.).

As per claim 17, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. El-Gort further teaches wherein the one or more features from the health record data set are perioperative demographic, socio-economic, administrative, clinical, pharmacy, and laboratory variables (see: page 7, lines 24-30 disclose that patient characteristics such as age, sex, etc. are extracted at or near the time of admission. The features here include clinical variables such as test results).

As per claim 20, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. El-Gort further teaches wherein the personalized risk panel 25comprises a list of features contributing to the calculated complication risk probabilities (see: FIG. 4 where there are a list of features contributing to the complication risk).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/037581 to El-Gort in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2012/0239375 to Laxmanan et al.
As per claim 2, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the platform of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to:
--remove one or more outliers from the health record data;
--replace one or more missing variables of the health record data with replacement data; and
--normalize the health record data to generate a health record data set for the patient.

Laxmanan et al. teaches:
--wherein the computer coded instructions, (see: paragraph [0010] where there are instructions) 25when executed by the processor, further cause the data transformer module to:
--remove one or more outliers from the health record data; (see: paragraph [0007] where outliers are removed)
--replace one or more missing variables of the health record data with replacement data; (see: paragraph [0007] where missing values are handled. Also see: paragraph [0048] where missing values are filled in) and
--normalize the health record data to generate a health record data set for the patient (see: paragraph [0048] where values may be normalized).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to remove one or more outliers from the health record data, replace one or more missing variables of the health record data with replacement data, and normalize the health record data to generate a health record data set for the patient as taught by Laxmanan et al. in the platform as taught by El-Gort, Patterson et al., and Merzlak et al. in combination with the motivation(s) of (see: paragraph [0005] of Laxmanan et al.).

As per claim 9, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach:
--removing one or more outliers from the health record data;
--replacing one or more missing variables of the health record data with replacement data; and
--15normalizing the health record data to generate a health record data set for the patient.

Laxmanan et al. teaches:
--removing one or more outliers from the health record data; (see: paragraph [0007] where outliers are removed)
--replacing one or more missing variables of the health record data with replacement data; (see: paragraph [0007] where missing values are handled. Also see: paragraph [0048] where missing values are filled in) and
--normalizing the health record data to generate a health record data set for the patient (see: paragraph [0048] where values may be normalized).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to remove one or more outliers (see: paragraph [0005] of Laxmanan et al.).

As per claim 16, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. The combination may not further, specifically teach:
--remove one or more outliers from the health record data;
--replace one or more missing variables of the health record data with replacement data; and
--normalize the health record data to generate a health record data set for the 10patient.

Laxmanan et al. teaches:
--remove one or more outliers from the health record data; (see: paragraph [0007] where outliers are removed)
--replace one or more missing variables of the health record data with replacement data; (see: paragraph [0007] where missing values are handled. Also see: paragraph [0048] where missing values are filled in) and
(see: paragraph [0048] where values may be normalized).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer coded instructions, 25when executed by the processor, further cause the data transformer module to remove one or more outliers from the health record data, replace one or more missing variables of the health record data with replacement data, and normalize the health record data to generate a health record data set for the patient as taught by Laxmanan et al. in the product as taught by El-Gort, Patterson et al., and Merzlak et al. in combination with the motivation(s) of using an end-to-end standardized modeling solution for creating models (see: paragraph [0005] of Laxmanan et al.).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/037581 to El-Gort in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1, 8, and 15, and further in view of “Generalized additive models for cancer mapping with incomplete covariates” to French et al.
As per claim 4, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the platform of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to:
--calculate the complication risk probabilities for one or more complication risk 10categories using a generalized additive model (GAM) with logistic link function; and
--categorize the one or more complication risk categories based on the GAM.

French et al. teaches:
--wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to:
--calculate the complication risk probabilities for one or more complication risk 10categories using a generalized additive model (GAM) with logistic link function; (see: page 177, “Summary” where a logistic generalized additive model is used to model data. Further, see: the equations on pages 187-188. Risk probabilities are being calculated here) and
--categorize the one or more complication risk categories based on the GAM (see: “Summary” and pages 187-188 where spatial variation in disease risk is estimated. Spatial variation indicates that there are separate categories).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to: calculate the complication risk probabilities for one or more complication risk 10categories using a generalized additive model (GAM) with logistic link function and categorize the one or more complication risk categories based on the GAM as taught by French et al. for the step of calculating risk probabilities as disclosed by El-Gort, Patterson et al., and Merzlak et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of El-Gort, Patterson et al., and Merzlak 

As per claim 11, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach:
--using a generalized additive model (GAM) with logistic link function in calculating the complication risk probabilities for one or more complication 25risk categories; and
--categorizing the complication risk categories based on the GAM.

French et al. teaches:
--using a generalized additive model (GAM) with logistic link function in calculating the complication risk probabilities for one or more complication 25risk categories; (see: page 177, “Summary” where a logistic generalized additive model is used to model data. Further, see: the equations on pages 187-188. Risk probabilities are being calculated here) and
--categorizing the complication risk categories based on the GAM (see: “Summary” and pages 187-188 where spatial variation in disease risk is estimated. Spatial variation indicates that there are separate categories).


As per claim 18, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. The combination may not further, specifically teach wherein the program code instructions, 15when executed, further cause the apparatus to:
--use a generalized additive model (GAM) with logistic link function in calculating the complication risk probabilities for one or more complication risk categories; and
--categorize the complication risk categories based on the GAM.

French et al. teaches:

--use a generalized additive model (GAM) with logistic link function in calculating the complication risk probabilities for one or more complication risk categories; (see: page 177, “Summary” where a logistic generalized additive model is used to model data. Further, see: the equations on pages 187-188. Risk probabilities are being calculated here) and
--categorize the complication risk categories based on the GAM (see: “Summary” and pages 187-188 where spatial variation in disease risk is estimated. Spatial variation indicates that there are separate categories).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the program code instructions, 15when executed, further cause the apparatus to use a generalized additive model (GAM) with logistic link function in calculating the complication risk probabilities for one or more complication risk categories and categorize the complication risk categories based on the GAM as taught by French et al. for the step of calculating risk probabilities as disclosed by El-Gort, Patterson et al., and Merzlak et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of El-Gort, Patterson et al., and Merzlak et al. teaches a calculation of risk probabilities thus one could substitute wherein these probabilities are calculated using a GAM with logistic link function to obtain predictable results of obtaining risk probabilities. Thus, .

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/037581 to El-Gort in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1, 8, and 15, and further in view of U.S. 2014/0058743 to Snider et al.
As per claim 5, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the platform of claim 1, see discussion of claim 1. El-Gort further teaches wherein the computer coded instructions, when executed by the processor, further cause the data analytics module to: apply a random forests classifier (see: page 8, lines 1-6 where there is usage of random forest models).
El-Gort, Patterson et al., and Merzlak et al. in combination may not further, specifically teach apply a classifier over the calculated complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery.

Snider et al. teaches:
--apply a classifier over the calculated complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery (see: paragraph [0008] where there is a determination of a subject’s mortality risk over several time periods. Also see: paragraph [0027] where there are models used to predict risk of death).
(see: paragraph [0003] of Snider et al.).

As per claim 12, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. El-Gort further teaches: applying a random forests classifier (see: page 8, lines 1-6 where there is usage of random forest models).
El-Gort, Patterson et al., and Merzlak et al. in combination may not further, specifically teach applying a classifier over the calculated complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery.

Snider et al. teaches:
--applying a classifier over the calculated complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery (see: paragraph [0008] where there is a determination of a subject’s mortality risk over several time periods. Also see: paragraph [0027] where there are models used to predict risk of death).
(see: paragraph [0003] of Snider et al.).

As per claim 19, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the product of claim 15, see discussion of claim 15. El-Gort further teaches wherein the program code instructions, when executed, further cause the apparatus to apply a random forests classifier (see: page 8, lines 1-6 where there is usage of random forest models).
El-Gort, Patterson et al., and Merzlak et al. in combination apply a classifier over the calculated complication risk probabilities to identify probability of death at one, three, six, twelve, and twenty four months after surgery.

Snider et al. teaches:
--apply a classifier over the calculated complication risk probabilities to identify 15probability of death at one, three, six, twelve, and twenty four months after surgery (see: paragraph [0008] where there is a determination of a subject’s mortality risk over several time periods. Also see: paragraph [0027] where there are models used to predict risk of death).
(see: paragraph [0003] of Snider et al.).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2017/037581 to El-Gort in view of U.S. 2016/0292241 to Patterson et al. further in view of U.S. 2005/0182655 to Merzlak et al. as applied to claims 1 and 8, and further in view of U.S. 2004/0172307 to Gruber.
As per claim 7, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the platform of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein transforming, using the data transformer module, the one or more features from the health record data set comprises 20remodeling raw features based on a plurality of predefined dictionaries for use in one or more predictive models.

Gruber teaches:
--wherein transforming, using the data transformer module, the one or more features from the health record data set comprises 20remodeling raw features based on a plurality of predefined dictionaries for use in one or more predictive models (see: paragraph [0112] where raw data would be converted into standardized data format using a standardized vocabulary of HL7).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein transforming, using the data transformer module, the one or more features from the health record data set comprises 20remodeling raw features based on a plurality of predefined dictionaries for use in one or more predictive models as taught by Gruber in the platform as taught by El-Gort, Patterson et al., and Merzlak et al. in combination with the motivation(s) of translating the data into a useable and standardized format (see: paragraph [0112] of Gruber).
	

As per claim 14, El-Gort, Patterson et al., and Merzlak et al. in combination teaches the method of claim 8, see discussion of claim 8. The combination may not further, specifically teach wherein transforming the one or more features from the health record data set comprises remodeling raw features based on a plurality of predefined dictionaries for use in one or more predictive models.

Gruber teaches:
--wherein transforming the one or more features from the health record data set comprises remodeling raw features based on a plurality of predefined dictionaries for use in one or more predictive models (see: paragraph [0112] where raw data would be converted into standardized data format using a standardized vocabulary of HL7).
(see: paragraph [0112] of Gruber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626